Title: General Orders, 8 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 8th 1776
Parole Henry.Countersign Loyd.


The General Court Martial, of which Colo. Phinney was president, to assemble to morrow Morning, at eleven O’Clock, at Pomeroy’s Tavern in Cambridge.
His Excellency the General, returns his thanks to the Militia of the surrounding districts, for their spirited and alert march to Roxbury, last Saturday and Sunday, and for the noble ardour they discovered in defence of the cause of Liberty, and their Country.
